 

FILED
UNITED STATES DISTRICT COURT March 19, 2020 (
EASTERN DISTRICT OF CALIFORNIA | a cax yspsirnict are
EASTERN DISTRICT OF

CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:18-CR-00031-01-TLN
Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

SHALEN STOLTZ,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release SHALEN STOLTZ

 

Case No. 2:18-CR-00031-01-TLN Charge 18 U.S.C. § 1029(a)(3), from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond
X  (Other):_Sentenced to TIME SERVED.

 

Issued at Sacramento, California on March 19, 2020 at 11:20 AM.

 

 
